DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 04/27/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
3.	The drawings were received on 04/27/2021.  These drawings are considered by examiner.


                                     Terminal Disclaimer
4.	Examiner suggests the Assignee must submit the Terminal Disclaimer accordingly, in order to process of the application promptly.

Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

6.	Claims 1-2, 4-5, 7-8 are rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claims 1-4, 19-20 of Patent No. 11,012,975.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims in the instant application was filed on 11/15/2017 is non-statutory and is broader than the ones in the patent and encompasses a similar invention as recited in the patent claims, i.e., a method of operating a first network access node in a wireless telecommunications system comprising a terminal device and a plurality of network access nodes, wherein the method comprises: establishing first wake-up signalling configuration information for the first network access node; therefore, the claims are obviousness-type by the claims in U.S Patent No. 11,012,975 (See In re Goodman).
It is important to note that claimed features recited in claims 1-4, 19-20 of U.S. Patent No. 11,012,975 are more specific than claimed features recited in claims 1-2, 4-5, 7-8 of the Instant Application.  Hence, the scope of claims of present application is now broader than U.S. Patent No 11,012,975.

Dependent claims 2-6 depend either directly or indirectly upon independent claims 1, 19, and 20 of patent applications 11,012,975 is also rejected at least for the same reasons discussed above.

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T VU whose telephone number is (571)272-8131.  The examiner can normally be reached on 8:00AM to 6:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/MICHAEL T VU/
Primary Examiner, Art Unit 2641